1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    PETER S. LEVITT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336
     peter.s.levitt@usdoj.gov
6    Attorneys for the United States of America

7

8
                                 UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                      )   2:17-CR-062-JCM-NJK
                                                    )
11                  Plaintiff,                      )   Stipulation for Entry of Order of
                                                    )   Forfeiture as to SCGB, Inc., a Third
12    v.                                            )   Party Petitioner by Ji Jin as Owner, Paul
                                                    )   Hwan Jin as President and Treasurer,
13   PAUL HWAN JIN,                                 )   and Trisha Regan as Secretary, Director,
                                                    )   and Registered Agent and Order
14                          Defendant.              )
15          The United States of America and SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as

16   President and Treasurer, and Trisha Regan as Secretary, Director, and Registered Agent,

17                          N/A
     and its counsel, ____________________________, agree as follows:

18          1.     The Grand Jury sitting in Las Vegas, Nevada returned a 25-Count

19   Superseding Criminal Indictment against Paul Hwan Jin for violations of 18 U.S.C. §

20   1029(a)(2) and (b)(2); 18 U.S.C. § 1956(h); and 18 U.S.C. § 1957. Superseding Criminal

21   Indictment, ECF No. 23.

22          2.     Paul Hwan Jin pled guilty to Count 1 of a 25-Count Superseding Criminal

23   Indictment charging him with conspiracy to commit access device fraud in violation of 18

24   U.S.C. § 1029(a)(2) and (b)(2) and agreed to the forfeiture of property set forth in the Plea

25   Agreement, the Amended Bill of Particulars, and Forfeiture Allegation One of the

26   Superseding Criminal Indictment. Superseding Criminal Indictment, ECF No. 23;

27   Amended Bill of Particulars, ECF No. 78.

28



                                                    1
1           3.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

2    and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

3    agrees to the abandonment, the civil administrative forfeiture, the civil judicial forfeiture, or

4    the criminal forfeiture of the following property:

5                   1.     $67,190.86; and

6                   2.     $7,492.88

7    (all of which constitutes property).

8           4.      SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

9    and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

10   agrees to abandon or to forfeit the property to the United States.

11          5.      SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

12   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

13   agrees to relinquish all possessory rights, ownership rights, and all rights, titles, and interests

14   in the property.

15          6.      SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

16   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

17   agrees to waive its right to any abandonment proceedings, any civil administrative forfeiture

18   proceedings, any civil judicial forfeiture proceedings, or any criminal forfeiture proceedings

19   (all of which constitutes proceedings) of the property.

20          7.      SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

21   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

22   agrees to waive service of process of any and all documents filed in this action or any

23   proceedings concerning the property.

24          8.      SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

25   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

26   agrees to waive any further notice to it, its agents, or its attorneys regarding the forfeiture

27   and disposition of the property.

28   ///



                                                      2
1           9.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

2    and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

3    agrees not to file any claim, answer, petition, or other documents in any proceedings

4    concerning the property.

5           10.    SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

6    and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

7    agrees to withdraw any claims, answers, counterclaims, petitions, or other documents it

8    filed in any proceedings concerning the property.

9           11.    SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

10   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

11   agrees to waive the statute of limitations, the CAFRA requirements, Fed. R. Crim. P. 7, 11,

12   and 32.2, the constitutional requirements, and the constitutional due process requirements

13   of any abandonment proceedings or any forfeiture proceedings concerning the property.

14          12.    SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

15   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

16   agrees to waive its right to a hearing on the forfeiture of the property.

17          13.    SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

18   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

19   agrees to waive all constitutional, legal, and equitable defenses and claims to the forfeiture

20   of the property and the in personam criminal forfeiture money judgment in any proceedings,

21   including but not limited to, (a) any constitutional or statutory double jeopardy defenses and

22   claims, (b) any defenses and claims under the Eighth Amendment to the United States

23   Constitution, including, but not limited to, any defenses and claims of excessive fines or

24   cruel and unusual punishments, and (c) any constitutional defenses and claims under

25   Honeycutt v. United States, 137 S. Ct. 1626 (2017).

26          14.    SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

27   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

28   agrees to the entry of an Order of Forfeiture of the property to the United States.



                                                     3
1           15.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

2    and Trisha Regan as Secretary, Director, and Registered Agent, waives the right to appeal

3    any Order of Forfeiture.

4           16.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

5    and Trisha Regan as Secretary, Director, and Registered Agent, understands that the

6    forfeiture of the property shall not be treated as satisfaction of any assessment, restitution,

7    fine, cost of imprisonment or any other penalty that may be imposed in addition to

8    forfeiture.

9           17.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

10   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

11   agrees to the conditions set forth in this Stipulation for Entry of Order of Forfeiture as to

12   SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer, and Trisha

13   Regan as Secretary, Director, and Registered Agent, and Order (Stipulation).

14          18.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

15   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

16   agrees to hold harmless the United States, the United States Department of Justice, the

17   United States Attorney’s Office for the District of Nevada, the United States Department of

18   the Treasury, the United States Internal Revenue Service, the Las Vegas Metropolitan

19   Police Department, their agencies, their agents, and their employees from any claim made

20   by it or any third party arising from the facts and circumstances of this case.

21          19.     SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,

22   and Trisha Regan as Secretary, Director, and Registered Agent, knowingly and voluntarily

23   releases and forever discharges the United States, the United States Department of Justice,

24   the United States Attorney’s Office for the District of Nevada, the United States

25   Department of the Treasury, the United States Internal Revenue Service, the Las Vegas

26   Metropolitan Police Department, their agencies, their agents, and their employees from any

27   and all claims, rights, or causes of action of any kind that SCGB, Inc., by Ji Jin as Owner,

28   Paul Hwan Jin as President and Treasurer, and Trisha Regan as Secretary, Director, and



                                                     4
1    Registered Agent, now has or may hereafter have on account of, or in any way growing out

2    of, the seizures and the forfeitures of the property in the abandonment, the civil

3    administrative forfeitures, the civil judicial forfeitures, and the criminal forfeitures.

4           20.    Each party acknowledges and warrants that its execution of the Stipulation is

5    free and is voluntary.

6           21.     The Stipulation contains the entire agreement between the parties.

7           22.     Except as expressly stated in the Stipulation, no party, officer, agent,

8    employee, representative, or attorney has made any statement or representation to any other

9    party, person, or entity regarding any fact relied upon in entering into the Stipulation, and

10   no party, officer, agent, employee, representative, or attorney relies on such statement or

11   representation in executing the Stipulation.

12          23.     The persons signing the Stipulation warrant and represent that they have full

13   authority to execute the Stipulation and to bind the persons and/or entities, on whose

14   behalf they are signing, to the terms of the Stipulation.

15          24.     This Stipulation shall be construed and interpreted according to federal

16   forfeiture law and federal common law. The jurisdiction and the venue for any dispute

17   related to, and/or arising from, this Stipulation is the unofficial Southern Division of the

18   United States District Court for the District of Nevada, located in Las Vegas, Nevada.

19          25.     Each party shall bear its own attorneys’ fees, expenses, interest, and costs.

20          26.     This Stipulation shall not be construed more strictly against one party than

21   against the other merely by virtue of the fact that it may have been prepared primarily by

22   counsel for one of the parties; it being recognized that both parties have contributed

23   substantially and materially to the preparation of this Stipulation.

24   ///

25   ///

26   ///

27   ///

28   ///



                                                      5
1           IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

2    reasonable cause for the seizure and forfeiture of the property.

3
                  N/A
4    DATED:                                      DATED: 

5                                                NICHOLAS A. TRUTANICH
                                                 United States Attorney
6
               N/A                                V3HWHU6/HYLWW
7
     Counsel for SCGB, Inc.,                     PETER S. LEVITT
8                                                Assistant United States Attorney
9    DATED: 03/25/2020
10

11
     SCGB,
       GB,, Inc.,, by
                    y Ji Jin as Owner
12

13
     SCGB,
      CGB
        GBB, In
             IInc.,
                c., by Paul
                       Paull Hwan
                             H    Jin as
14   President
       esident and Treasur
                     Treasurer
15
                N/A
16   SCGB, Inc., by Trisha Regan as
     Secretary, Director, and Registered Agent
17

18

19                                               IT IS SO ORDERED:
20

21

22                                               JAMES C. MAHAN
                                                 UNITED STATES DISTRICT JUDGE
23
                                                 DATED:
24

25

26

27

28



                                                    6
1           IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

2    reasonable cause for the seizure and forfeiture of the property.

3
     DATED:          N/A                         DATED: 
4

5                                                NICHOLAS A. TRUTANICH
                                                 United States Attorney
6
              N/A                                 V3HWHU6/HYLWW
7
     Counsel for SCGB, Inc.,                     PETER S. LEVITT
8                                                Assistant United States Attorney
9    DATED:          N/A

10

11            N/A
     SCGB,, Inc.,, by
                    y Ji Jin as Owner
12

13                  N/A
     SCGB,
      CGB, Inc., by Paul Hwan Jin as
14   President
      resident and Treasurer
15

16   SCGB,
      CGB, Inc., by Trisha Regan as
     Secretary,
      ecretary, Director, and Registered Agent
17

18

19                                               IT IS SO ORDERED:
20

21

22                                               JAMES C. MAHAN
                                                 UNITED STATES DISTRICT JUDGE
23                                                       July 14, 2021
                                                 DATED:
24

25

26

27

28



                                                    6
